18-824
   Purba v. Barr
                                                                        BIA
                                                                A096 423 812
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 10th day of September, two thousand twenty.

   PRESENT:
            ROSEMARY S. POOLER,
            RAYMOND J. LOHIER, JR.,
            MICHAEL H. PARK,
                 Circuit Judges.
   _____________________________________

   TUMBOR GOLDO ROY PURBA, AKA TUMBOR
   G.R. PURBA,
            Petitioner,

                   v.                                  18-824
                                                       NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 H. Raymond Fasano, New York, NY.

   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
                                   General; Anthony P. Nicastro,
                                   Assistant Director; Jonathan
                                   Robbins, Senior Litigation
                                    Counsel, Office of Immigration
                                    Litigation, United States
                                    Department of Justice, Washington,
                                    DC.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

     Petitioner Tumbor Goldo Roy Purba, a native and citizen

of Indonesia, seeks review of a February 27, 2018, decision

of   the   BIA    denying      his    motion    to   reopen   his     removal

proceedings.      In re Tumbor Goldo Roy Purba, No. A 096 423 812

(B.I.A. Feb. 27, 2018).             We assume the parties’ familiarity

with the underlying facts and procedural history.

     We review the denial of a motion to reopen for abuse of

discretion and the BIA’s country conditions determination for

substantial evidence.          See Jian Hui Shao v. Mukasey, 546 F.3d
138, 168-69 (2d Cir. 2008).            An alien seeking to reopen may

file one motion to reopen no later than 90 days after the

final administrative decision.                8 U.S.C. § 1229a(c)(7)(A),

(C)(i); 8 C.F.R. § 1003.2(c)(2).              Purba filed his 2017 motion

to   reopen      more   than    a    decade     after   the   BIA’s    final

administrative decision.            However, the 90-day time limitation

                                       2
does not apply where the motion seeks asylum “based on changed

country conditions arising in the country of nationality or

the country to which removal has been ordered, if such

evidence is material and was not available and would not have

been discovered or presented at the previous proceedings.”

8 U.S.C.      § 1229a(c)(7)(C)(ii);           see      also       8 C.F.R.

§ 1003.2(c)(3)(ii).          “In    determining     whether       evidence

accompanying    a   motion   to    reopen   demonstrates      a   material

change in country conditions that would justify reopening,

[the agency] compare[s] the evidence of country conditions

submitted with the motion to those that existed at the time

of the merits hearing below.”           In re S-Y-G-, 24 I. & N. Dec.

247, 253 (BIA 2007).      Substantial evidence supports the BIA’s

conclusion that Purba did not establish a material change in

conditions for Christians in Indonesia.

       As the BIA found, the country conditions evidence reveals

that     discrimination      against      Christians     has      been   a

longstanding problem.        The evidence presented in the record

at the time of Purba’s hearing before an immigration judge in

2004 reported the mistreatment of minority religions, the

existence of political parties advocating for nationwide


                                    3
adoption    of    Sharia     law,    limited     freedom    of     expression

regarding religious differences, and instances of religiously

motivated    extremism       and    violence.         The   evidence       Purba

submitted in 2017, including State Department Country Reports

for Indonesia, news articles, and scholarly pieces, described

discrimination      against      minority    religions,      campaigns       and

political support for adoption of Sharia law, restrictions on

religious speech, and several instances of extremism and

violence.    Accordingly, the evidence reflected conditions for

Christians similar to those at the time of the hearing.

Because the country conditions evidence supports the BIA’s

conclusion    that     Purba     failed   to    demonstrate      a      material

worsening of conditions for Christians in Indonesia as needed

to bypass the 90-day filing deadline for his motion, the BIA

did not abuse its discretion in denying his motion to reopen.

See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii).

    While     the      BIA   has    regulatory       authority     to    reopen

proceedings      sua    sponte     despite     the   time   bar,     8    C.F.R.

§ 1003.2(a), we lack jurisdiction to review this “entirely

discretionary” determination, see Ali v. Gonzales, 448 F.3d
515, 518 (2d Cir. 2006).            To the extent that Purba contends


                                      4
that the BIA misstated the record, we find no misperception

of the law that would allow remand.              See Mahmood v. Holder,

570 F.3d 466, 469 (2d Cir. 2009) (“[W]here the [BIA] may have

declined to exercise its sua sponte authority because it

misperceived the legal background and thought, incorrectly,

that a reopening would necessarily fail, remand to the [BIA]

for    reconsideration       in   view      of      the   correct   law   is

appropriate.”).       The BIA did not state that reopening would

necessarily fail; instead, it simply found that Purba had not

established exceptional circumstances to warrant sua sponte

reopening.       And it did not misperceive the law in connection

with Purba’s pending visa petition because Purba may pursue

an    unlawful    presence   waiver       without    first   reopening    his

removal proceedings.         See 8 C.F.R. § 212.2(b)(1); USCIS,

Provisional       Unlawful    Presence        Waivers,       available    at

https://www.uscis.gov/family/family-us-

citizens/provisional-unlawful-presence-waivers (“If you have

a final order of removal . . . , you can only obtain a

provisional unlawful presence waiver if you have applied for,

and we have already approved, Form I-212, Application for

Permission to Reapply for Admission into the United States


                                      5
After Deportation or Removal, at the time you file Form I-

601A.”).

    For the foregoing reasons, the petition for review is

DENIED. All pending motions and applications are DENIED and

stays VACATED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             6